Alexander, C.J.
¶26 (dissenting) —Although I agree with the majority that Anthony Bradley should be allowed to withdraw his plea of guilty to simple possession of cocaine, I do not agree that he should be permitted to withdraw his guilty plea to possession of cocaine with intent to deliver. I reach this conclusion because Bradley has not met his burden of showing that the two pleas were part of a so-called “package deal” and, thus, indivisible. Specifically, Bradley has failed to demonstrate “objective manifestations of intent” proving indivisibility. State v. Turley, 149 Wn.2d 395, 400, 69 P.3d 338 (2003) (citing Wilson Court Ltd. P’ship v. Tony Maroni’s, Inc., 134 Wn.2d 692, 699, 952 P.2d 590 (1998)).
*947¶27 We borrowed our rule for indivisibility of pleas from contract law. See id. (citing Wilson Court, 134 Wn.2d at 699; Saletic v. Stamnes, 51 Wn.2d 696, 699, 321 P.2d 547 (1958)). Under normal contract law principles, the burden of proof is on the party seeking to change the prima facie character of the contract. Wilson Court, 134 Wn.2d at 700-01 (quoting Griffin v. Union Sav. & Trust Co., 86 Wash. 605, 610, 150 P. 1128 (1915)). Here, then, Bradley bears the burden of proving indivisibility because he seeks to change the prima facie character of the documents describing the charges against him.
¶28 The record before us confirms that, prima facie, Bradley^s charges were not described in one document and, thus, do not satisfy one of the three elements of indivisibility from Turley. Turley, 149 Wn.2d at 400.3 Even under our holding in In re Personal Restraint of Shale, 160 Wn.2d 489, 493-94, 158 P.3d 588 (2007), the single document element is not met because Bradley’s crimes were committed approximately three months apart and each was charged in a separate information.
¶29 Despite the absence of the single document element, the majority infers indivisibility based solely on the timing of Bradleys plea amendment. Majority at 942-43. In my judgment, however, the timing of Bradley’s plea amendment, without more, is an insufficient manifestation of intent to change the prima facie character of Bradley’s charges. I conclude, therefore, that Bradley failed to meet his burden of showing indivisibility.
¶30 In summary, it is my view that Bradley should not be allowed to withdraw his plea of guilty to possession of cocaine with intent to deliver. Consequently, the case should be remanded to the sentencing court in order to allow Bradley to withdraw his plea to simple possession of *948cocaine and to allow the court to revise Bradley’s sentence to the extent it was affected by his plea to that charge.
J.M. Johnson, J., concurs with Alexander, C.J.

 “[A] trial court must treat a plea agreement as indivisible when pleas to multiple counts or charges were made at the same time, described in one document, and accepted in a single proceeding.” Turley, 149 Wn.2d at 400.